Case 3:20-cv-11765-MGM Document 12-9 Filed 10/06/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MASSACHUSETTS FAIR HOUSING
CENTER and HOUSING WORKS INC.,

Plaintiffs,

UNITED STATES DEPARTMENT OF
HOUSING AND URBAN
DEVELOPMENT and BEN CARSON,
Secretary of the Department of Housing
and Urban Development,

Defendants.

Case No. 3:20-cv-11765-MGM
Vv.

4 4 4 ae de ae La aa

 

DECLARATION_OF JOSEPH MICHALAKES

I, Joseph Michalakes, upon my personal knowledge, and in accordance with 28 U.S.C. §
1746(2), declare as follows:

1.

I am over the age of eighteen. This declaration is made based on my personal knowledge
and business records kept by Greater Boston Legal Services (“GBLS”).

I serve as a Staff Attorney in the Housing Unit at GBLS. GBLS is a nonprofit legal aid
organization that helps more than 10,000 low-income individuals and families solve civil
legal issues each year across Greater Boston. In addition to direct representation of
clients in federal and state civil legal proceedings and in admmistrative hearmgs, GBLS
advocates promote systemic changes to the law through impact and appellate litigation,
legislative advocacy, and community legal education. In the Housing Unit, GBLS
advocates work primarily to defend hundreds of low-income tenants from eviction,
largely through direct representation in landlord-tenant proceedings in state court.

Because Greater Boston, like many major metropolitan areas across the country, is
currently in the throes of an unprecedented affordability crisis, the Housing Unit focuses
its work upon the preservation of affordable housing. That is, our advocates prioritize
eviction cases involving voucher holders and residents of subsidized units who would not
otherwise be able to afford to live in the region without access to a subsidy; support
grassroots community organizations who work to organize tenants in the private market
Case 3:20-cv-11765-MGM Document 12-9 Filed 10/06/20 Page 2 of 4

to fight against mass evictions and rent increases; represent tenant associations mn
“expiring use” properties and public housing redevelopment projects to preserve
affordable units that would otherwise be lost to the private market; advocate for state and
local legislation that protects renters and spurs the construction of affordable housing in
places that need it; and promote fair housing and racial justice interests in local zonng
and development review processes, including and especially those heard by the Boston
Planning and Development Agency (BPDA). We alo maintain a robust Emergency
Assistance (EA) Shelter practice, where attorneys and other advocates work (nearly
always on an emergency basis) to get homeless families admitted into emergency shelters
and protect those families that are threatened with unjust termination.

. Inmy role asa Staff Attorney at GBLS, I maintain a docket of eviction defense cases n
Housing and District Courts across Greater Boston, predominantly representing tenants
from Spanish-speaking immigrant communities in our region that are threatened heavily
by gentrification, including East Boston, Chelsea, and Revere. I also provide know-your-
rights trainings in landlord-tenant law to community groups on a regular basis, engage in
group representation (typically of tenant organizations or groups of tenants in the same
building or who have the same landlord) in affirmative and defensive litigation in order to
advance movement-based strategies for fighting displacement and rent hikes in
gentrifying communities, and support our unit’s legislative advocacy and impact work,
including representing community organizations in litigation and administrative
proceedings (including local zoning and development review processes) to advance
policies that promote housing justice and racial equity in the housmg market.

. Recent research has laid bare the extent to which evictions and displacement are clear
racial justice issues in the working-class and low-mcome communities of color that

GBLS serves, and implicated by the Fair Housing Act to the extent that patterns of
displacement ultimately result in protected classes being displaced from historically
disadvantaged neighborhoods precisely as those neighborhoods begin to experience
influxes of economic opportunity. See generally Jason Richardson, Bruce Mitchell, & Jad
Edlebi, Gentrification & Disinvestment 2020, National Community Reinvestment
Coalition (June 2020), https://perma.cc/V3P V-CCWC (finding that Boston was the third
most “intensely gentrified” city in the country from 2013 to 2017, and that nationally,
people of color made up seventy-seven percent of populations of “gentrifying” census
tracts); See David Robinson, et. al, Evictions m Boston: The Disproportionate Effects of
Forced Moves on Communities of Color, at 8 (2020), https//perma.cc/E7CJ-RJP V
(finding that two-thirds of market-rate eviction filings in Boston from 2014 through 2016
occurred in in census tracts where the majority of residents are people of color, even
though such neighborhoods represent only about half of the city’s rental housing).

 

 

 

 

 

. Inresponse to the above trends, GBLS has increasingly been making use of fair housing
arguments in our advocacy, both inside and outside of the courtroom. In our direct

representation of tenants facing eviction, we have increasingly recognized that there are
some circumstances that frequently occur in communities experiencing gentrification—
like “building clearouts,” where developers buy occupied buildings expressly intent on
emptying them out and converting them to either condommiums or luxury rentals—that
Case 3:20-cv-11765-MGM Document 12-9 Filed 10/06/20 Page 3 of 4

may potentially form the basis of disparate impact claims under the Fair Housing Act
and/or Massachusetts law. See generally Texas Dep’t of Housing & Community. Affairs
v. Inclusive Communities Project, Inc., 135 S.Ct. 2507 (2015); Burbank Apartments
Tenant Assoc. v. Kargman, 474 Mass. 107 (2016) (ruling that the Massachusetts Anti-
Discrimination Law, G.L. § 151B, recognizes disparate impact lability, including in
circumstances where defendants’ conduct is otherwise lawful).

7. As such, in my representation of tenants facing “no-fault” eviction in a tenancy-at-will or
at the end of a lease term—where, in order to prevail on the issue of possession, a tenant
must typically assert one or more successful counterclaims against the landlord for
violation of any law related to the tenancy—I routinely screen cases for indicia of a
possible disparate impact claim. See G.L. 239, § 8A; G.L. c. 151B, § 4. Lespecially look
for any evidence that the landlord has an established policy or practice of buying
multifamily properties in diverse neighborhoods and convertng them ftom low- or
middle-income rentals into luxury units or condominiums, which ultimately has the effect
of making those neighborhoods whiter and/or results in the displacement of protected
classes. In these situations, I routinely include counterclaims based on direct
discrimination and disparate impact fair housing theories.

8. Ican think of several examples in my practice where asserting a discrimination defense to
eviction rooted in disparate impact theories of liability was essential to the favorable
settlement I ultimately negotiated, mcluding one matter mvolving a three-family building
in East Boston where the “pattern and practice” facts asserted in my clients’ answer and
countercaim were so compelling that they were an even clearer and stronger defense
than my counterclaims for substandard housing conditions (which are the most frequently
asserted in landlord-tenant matters, in my experience) and ultimately compelled the
Landlord to settle the cases before trial by offering my clients three-year leases at
approximately half the “fair market rent” for atwo bedroom apartment in the
neighborhood. In another case involving a multifamily property in Dorchester,
discrimination arguments were critical to arguing that the developer’s pattern and
practice of condommium conversion in the neighborhood was unlawful, even as to
buildings containing fewer than 4 apartments and thus not covered by state and local
condo conversion protection laws. See generally St. 1983, c. 527.

9. Iunderstand that HUD has issued a new regulation on the disparate impact provisions of
the Fair Housing Act (the “Final Rule”), and I have reviewed the rule. The Final Rule
would, among other things, dramatically heighten the pleading standards and lower the
burden for affirmative defenses in cases brought on a disparate impact theory under the
Fair Housing Act in a way that is completely inconsistent with decades of fair housing
caselaw. As a result of those changes, I believe it would be unfairly and unreasonably
difficult, if not outright impossible, for tenants to assert valid discrimination
counterclaims in eviction cases based upon disparate impact theories, if the Final Rule is
allowed to stand.

10. By curtailing the access of tenants facing no-fault eviction in Massachusetts to defenses
under the Fair Housmg Act based upon disparate impact theories, the Final Rule would
Case 3:20-cv-11765-MGM Document 12-9 Filed 10/06/20 Page 4 of 4

greatly harm these tenants’ ability to defend against eviction, and thereby dramatically
accelerate gentrification. The harm to tenants of losing their homes, and the harm to
communities of color of massive displacement, is mcalculable. GBLS is aware of low-
income workers of color who have been forced to move away as far as Brockton and
have to return daily to their jobs in Boston, causing serious disruption to their families,
profound stress, and unmanageable expenses. See generally Matthew Desmond, Evicted
Poverty & Profit in the American City 296—99 (2016) (summarizing how evictions, by
correlating with employment instability, loss of access to higher-opportunity
neighborhoods, and devastatng physical and mental health consequences, act as a driver
of poverty, not just an effect).

 

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.

DATED this 30th day of September 2020, at Boston, MA.

 

Yj oseph Michalakes
Staff Attorney, Housing Unit
Greater Boston Legal Services
